 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with economicreprisals or changesof work-ing conditions if the above-named Union gets into the plant.WE WILL NOT instruct employees to stay out of the Union and be neutral.WE WILL NOT promise any employee his old job back if he abandons theUnion.WE WILL NOT suggest that employees circulate a loyalty pledge to theCompany.WE WILL NOT circulate and obtain employee signatureson anantiunionpetition.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist Textile Workers Union of America, AFL-CIO, CLC, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.WE WILL offer to Alton Fellers, Louis Grunder, Robert Ruiz, Daniel Rod-riguez, Victor Zmeskal, and Ramon Martinez immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges previously enjoyed.WE WILL make whole Alton Fellers and Louis Grunder for any loss of paysuffered by them by reason of the discrimination practiced against them, inaccordance with the Recommended Order of the Trial Examiner's Decision.All our employees are free to become, remain, or refrain from becomingmembersof the above-named labor organization.LONE STAR TEXTILES, INC., GUADALUPE VALLEYCOTTON MILLS DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presentlyserving in theArmed Forces of the United States of their rightto full reinstatementupon applica-tion in accordance with the SelectiveServiceAct and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 4371, if they have anyquestion concerning this notice or com-pliance with its provisions.Lozano EnterprisesandJose Nabor Villasenor.Case No. 21-CA4513.April 29,1965SUPPLEMENTAL DECISION AND ORDEROn May 15, 1962, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding,' finding, amongother things, that the Respondent - had unlawfully discriminatedagainst Jose Nabor Villasenor, and ordering the Respondent to offerhim immediate and full reinstatement to his former or substantially,equivalent position, and to make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him. Thereafter,the Board's Order was enforced by the United States Court of Appealsfor the Ninth Circuit?1137 NLRB 128.2 N.L R.B. v Lozano Enterprises,318 F. 2d 41.152 NLRB No. 25. LOZANO ENTERPRISES259Pursuant to a backpay specification and appropriate notice issuedby the Regional Director for Region 21, a hearing was held on March 2,3, and 17, 1964, before Trial Examiner Henry S. Sahm, for the pur-pose of determining the amount of backpay due the discriminatee.On January 22, 1965, the Trial Examiner issued his Backpay Deci-sion.The Respondent filed exceptions to the Backpay Decision, to-gether with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe backpay hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Trial Examiner's Backpay Decisionand the Respondent's exceptions and brief, and hereby adopts thefindings,3 conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.Villasenor had been employed by the Respondent as a Linotypeoperator on a Spanish language newspaper.During the approx-imately 2-year period after he was discharged, he registered daily withhis union, which was attempting to locate a job for him, and regis-tered weekly with the California Department of Employment for the39 weeks for which he drew unemployment compensation payments.In addition, he applied for work at over 15 establishments, most ofwhich hired Linotype operators, and requested friends and acquaint-ances to let him know of job opportunities.Although he did not limithimself to seeking jobs as a Linotype operator, but sought and acceptedvarious jobs which were offered him, his job opportunities were limitedbecause of his unfamiliarity with the English language. In order toincrease these opportunities, Villasenor took several courses in Englishduring the period of his unemployment, but he continued to search foremployment while taking these courses.Throughout the period ofhis unemployment Villasenor did not refuse any job referral or joboffer and, it is clear from the entire record, he at all times maintainedhis availability for work.Accordingly, we find, in substantial agree-ment with the Trial Examiner, that Villasenor exhibited due diligencein his efforts to obtain work.4There is no merit in the Respondents'contention that he failed to exhibit due diligence because he failed toapply to other possible job sources a$The parties stipulated to the amount of pay Villasenor would have received if hehad not been discharged,and to the amounts of his interim earnings.* Ripley Manufacturing Company,150 NLRB 1696;Bonnar-Vawter, Inc.,135 NLRB1270, 1278.S See MastroPlastics Corporation and French-American Reeds ManufacturingCo., Inc.,136 NLRB 1342, 1359. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe likewise find no merit in the Respondent's contention that deduc-tions should be made from Villasenor's backpay of-lost earnings dating-from the time that he quit his job as janitor at the Forum Cafe. As,the Trial Examiner found, Villasenor, a skilled Linotype operator with30 years' experience, was justified in quitting a janitorial job, which-was unsuited to a person of his skill and experience, which paid lessthan half the weekly wages he would have been receiving from the.Respondent if he had not been discriminatorily discharged, and whichclearly did not meet the "desirable new employment" standard whichthe Supreme Court has established in such cases.6The Respondent also urges that the "specialassistance" payments.which the Union made to Villasenor during his discharge period shouldbe deducted from his backpay award. The Trial Examiner found,,however,as dowe, that Villasenor and the Union had agreed thatVillasenor would repay these funds to the Union, contingent upon his.receiving a backpay award.Moreover, there is no basis in this record-for finding that these were earnings, as there is nothing in the agree-ment or in the record to indicate that Villasenor was to perform serv-ices for these payments.?ORDEROn the basis of the foregoing, the Trial Examiner's Backpay Deci-sion, and the entire record in this case, the National Labor Relations.Board hereby orders that the Respondent, Lozano Enterprises, Los.Angeles, California, its officers, agents, successors, and assigns, shallpay backpay to Jose Nabor Villasenor as set forth in the Trial Exam-iner's Backpay Decision; 8 and that the Regional Director for RegionL21 is authorized to take appropriate steps consistent with this Supple--mental Decision and Order, without prejudice to the conduct of addi-tional backpay proceedings.9 Phelps Dodge Corp.v.N.L.R.B.,313 U.S. 177, 197-220.See alsoMastro PlasticsCorporation,supra,at 1352;Brotherhood of Painters,Decorators&Paperhangers etc.-(Lauren Burt,Inc.),114NLRB295, 299-300,cf.Knickerbocker Plastic Co., Inc.,132 NLRB 1209, 1214.N.L.R.B. v. Southern Silk Mills, Inc.,242 F. 2d 697(C.A. 6),cited by the Respondent,held in effect that a dischargee must, if necessary to obtain in-terim employment,accept "other available,suitableemployment at a somewhat-lower-rate of pay." [Emphasis added.)There is, however,no indication in that or anyother court opinion that janitorial work would be deemed to be suitable employment for-a skilled Linotype operator,or that a dischargee must accept a reduction in wages of theextent here involved.7SeeStandard Printing Company ofCanton,151 NLRB 963.8 For the reason stated inNassau & Suffolk Contractors'Association,Inc.,151 NLRB-972,we direct the addition of interest at the rate of 6 percent per annum of theamount of backpay, such interest to accrue from the dateof this Order.TRIAL EXAMINER'S BACKPAY DECISIONThisis a proceeding on a backpay specification issued by the Regional Director onDecember 18, 1963,as amended on February 13, 1964,for the purpose of deter-mining the amount ofbackpay whichwillmake whole the discriminatee,Villasenor,.in the manner directedby theBoard on May15, 1962,in its Decision and Order-- LOZANO ENTERPRISES261'herein reported in 137 NLRB 128, and enforced by a decree of the United States<Court of Appeals for the Ninth Circuit (318 F. 2d 41). In sum, the specification,as amended, computed the net backpay due to Villasenor at $11,980 90 1The Respondent Employer claims, however, that the discriminatee is not entitledto any backpay because he failed to exercise due diligence in seeking other workduring his period of unemployment but deliberately caused his gross back wages toaccumulate.Moreover, argues Respondent, even if the claimant exercised due dili-gence, the moneys paid him by his union, after his discriminatory discharge, in theform of union "assistance benefits" (which he was obligated to repay) should bededucted from any backpay award as these payments constitute "interim earnings."Furthermore, argues Respondent, a deduction should be made for the period of timehe was attending school to improve his knowledge of English in an effort to qualifyfor Linotype jobs with English language publications.Finally, alleges Respondent,Villasenor unjustifiably quit one of his interim jobs so that appropriate deductionsshould be made for the period of time subsequent to this event.Pursuant to notice, a hearing was held in Los Angeles, California, before TrialExaminer Henry S. Salim.Upon consideration of the pleadings, the oral argument,the brief filed by the Respondent, and the entire record in this case, and from observa-tion of the witnesses, there are made the following:FINDINGS OF FACTIntroductionVillasenor, the claimant discnminatee, has been a Linotype operator for approxi-mately 30 years with Spanish language publications and printing shopsHe wasemployed by Respondent as a Linotype operator at $2 an hour from February 1960toAugust 23, 1961, when he was discharged because of his efforts to organize aunion at Respondent's Spanish language newspaper plant.2DiscussionA backpay order is a reparation order designed to vindicate the public policy ofThe statute 3 and its purpose is to "make whole" the employee for losses which hesuffered as a result of the unlawful discrimination 4 The discriminatee is entitled to.a sum of money equal to that which [he] would normally have earned as wages,luring the period from the date of his discharge to the date of . offer of reinstate-iment,... less the amount earned subsequent to discharge ...Of course, wherean economic shutdown occurs, backpay does not normally accrue; 6 discriminateeswho do not normally make a reasonable search for work; , and discriminatees whohave withdrawn from the labor market because of disability or for other reasons, donot receive backpay for such periods of disability 8Only actual losses ofearningsmust be made good. Accordingly, deductions must be made from gross backpay notonly for actual interim earnings by the worker for whom backpay is claimed but alsofor losses which are willfully mcurred.9 It is thus required to take into account thegeneral considerations applicable to mitigation of damages 101The specification alleges $12,040 90 : the method used to compute the gross backpayand Its amount is not disputed but by evidence introduced at the hearing it is uncon-tradicted that Villasenor had interim earnings of $60 which were not included in thespecification.See footnote 39,infra.2As be has difficulty speaking English, Villasenor testified through an interpreter8Nathanson (MacKenzie Coach Lines) v. N L R B.,344 U.S. 25, 27.4 SeePhelps Dodge Corpv NL.R.B,313 U.S. 177, 1975Pennsylvania Greyhound Lines, Inc,1NLRB 1, affd 303 U.S. 261:Savoy Laundry,Inc.,148 NLRB 38.6 Central MineralsCo., 59 NLRB 757;Satchwell Electric Construction Company, Inc.,128 NLRB 1265, 1279.4 Phelps Dodge Corp.,313 U.S. 177.8 Columbia Pictures Corporation,82NLRB 568;Kopman-WoracekShoeMfg, Co ,66 NLRB 789, enfd. 158 F. 2d 103 (C.A. 8). As to whether conduct on picket line barsbackpay, seeElmira Machine Co.148 NLRB 1695.9Phelps Dodge Corp , supra,at 19810N.L R B. v Seven-Up Bottling Company of Miami, Inc,344 U S. 344, 346. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe burden of proof that Villasenor did not sufficientlymitigate his losses and"facts which would negative the existence of liability or which would mitigate theliability," 11 rests on Respondent-both because it was the original wrongdoer, andbecause the issue is one of affirmative defense.12The Board inNew England TankIndustries, Inc.,147 NLRB 598, stated:... while the general burden of proof is on the General Counsel to establishfor each discriminate the loss of pay which has resulted from Respondent'sestablished discriminatory conduct, i.e., the gross backpay over the backpayperiod, the burden of proof is on Respondent to show diminution of thatamount, whether such diminution results from claimants' willful loss of earn-ings, or from the unavailability of a job at Respondent's operation or for somereason unconnected with the discrimination."Making the workers whole for losses suffered on account of an unfair labor prac-tice is part of the vindication of the public policy which the Board enforces" 13 anda Board backpay order, the Supreme Court has stated, "should stand unless it can beshown that it is a patent attempt to achieve ends other than those which can fairlybe said to effectuate the policies of the Act." 14The Supreme Court has also recog-nized that "The computation of the amount due may not be a simple matter... .Congress made the relation of remedy to policy an administrative matter, subject tolimited judicial review, and chose the Board as its agent for the purpose." 15The Supreme Court has likewise spoken with respect to the quantum of proofnecessary to sustain an award of damages.The Court has held that "there is a cleardistinction between the measure of proof necessary to establish the fact that [a party]had sustained some damage, and the measure of proof necessary to enable [a tribunal]to fix the amount " 16 "Certainty in the fact of damage is essential. Certainty as tothe amount goes no further than to require a basis for a reasoned conclusion." "Thewrongdoer is not entitled to complain that [the amount of damages] cannot be meas-ured with the exactness and precision that would be possible if the case, which healone is responsible for making, were otherwise." 17 In determining the amount ofbackpay due, approximation of the loss by reasonable methods is sufficient.18The courts of appeals have recognized that these holdings are applicable in Na-tional Labor Relations Board backpay cases. In one case 19 where the court, afterquoting from the above Supreme Court cases, stated:These principles are, of course, intended to permit a solution of the problem ofamount to be made upon any range of facts, circumstances or reasonable infer-ences, which afford a rational basis for a conclusion.20Accordingly, the Board has the power to order "such affirmative action includingreinstatement of employees with or without backpay" as will effectuate the purposesof the Act,21 and it is authorized to effect "a restoration of the situation, as nearlyas possible, to that which would have obtained but for the illegal discrimination." 2211 SeeUnited States Air Conditioning Corporation,141 NLIIB 1278, 128012 See 134 A.L.R. 243, 257-270;Phelps Dodge Corp. v N L R B ,313 U S. 177, 199-200;W. C. Nabors, d/b/a W. C NaborsCo.v.N L R.B.,323 F. 2d 686 (C.A. 5) ;N L R Bv.Brown t Root, Inc, etc.,311 F. 2d 447, 454(CA. 8) ; Fisher Construction Co.v.Lerche,232 F 2d 508, 509;N.L R.B. v. J. G. BoswellCo , 136 F 2d 585, 597 (C A 9) ;Mastro Plastics,136 NLRB 1342, 1346.Southern Silk Mills, Inc,116 NLRB 769;Ozark HardwoodCo., 119 NLRB 1130, 1135,Williston on Contracts §1360.w Phelps Dodge Corp. v. N.L R B.,313 U.S. 177, 197.isN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc,344 U.S. 344, 346, 347.w Nathanson v. N.L.R.B.,344 U.S. at 29-3016 Story Parchment Paper Co. v. Paterson Parchment PaperCo., 282 U.S. 555, 562-563.SeeMerchandiser Press, Inc.,115 NLRB 1441.17Stoi y Pai ehment Co v. Paterson Parchment Paper Co, supra; East Texas SteelCastings Company, Inc,116 NLRB 1336w Flora ConstructionCo.,149 NLRB 583.to SeeN.L.R B. v. Kartarik,227 F. 2d 190, 192-193 (C.A. 8).20See alsoMarlin-Rockwell Corporation v N L R.B ,133 F. 2d 258, 260-261 (C A 2) ;N.L.R.B. v F. W. Woolworth Company,121 F. 2d 658, 663 (CA2) ; N.L.R.B v. DeenaArtware, Inc.,228 F. 2d 871 (C.A.6) ; N L.R B V. Cashman Auto Company, at al,223F. 2d 832, 836(C.A. 1).2L Section10(c) of the Act.22Phelps Dodge Corp v.N.L R.B.,313 U.S. 177, 194. LOZANO ENTERPRISES263Thus, in fashioning any remedy, it is necessary that the nature of the unfair laborpractice be looked to and the facts upon which it is premised.ConclusionsIn applying these principles to the facts in this proceeding, it is concluded andfound that Villasenor made diligent and reasonable efforts to secure interim workafter his illegal discharge by the Respondent.This is shown by his testimony whichevidenced his repeated efforts in making approximately 24 job applications in seek-ing work, naming places and dates of employment applications as nearly as possible.Furthermore, when it is considered that his unfamiliarity with the English languagelimited him to Spanish language printing and publishing establishments, which num-bered approximately 23 in the Los Angeles area, it is clear that Villasenor engagedin a diligent search for work, particularly when it is borne in mind that Villasenortestified on cross-examination that he was told by a linotypist in the Sierra Printerynamed Morua, about September 1962, that he (Villasenor) was blacklisted by allSpanish language printing and publishing establishments due to his having filed acharge with the Board against the Respondent. It is not too unreasonable to acceptthis as true, as the Respondent made no attempt to call Morua as a witness or torefute this testimony.23The testimony of Antonio Mendez and Antonio Medrano, who have been employedby Respondent for 25 and 36 years respectively, that Villasenor told them on sepa-rate occasions he was not interested in obtaining work because his employment andunion benefits were so excellent, is not credited.Moreover, this inconclusive testi-mony is belied by the fact that Mendez acknowledged that in attempting to find workfor Villasenor that the latter followed through on the job leads that he gave to Villa-senor.Furthermore, the trier of these facts subscribes to the credibility findings ofthe Trial Examiner in the complaint case (137 NLRB 128, 130) that Villasenor"testified with every appearance of frankness, fairness, and accuracy."Accordingly,Villasenor's denial of Mendez and Mendrano's testimony that he told them he wasnot interested in obtaining work because of the substantial union and unemploymentbenefits he was receiving while unemployed is credited.Moreover, in appraising the diligence of an employee's efforts to obtain employ-ment there is, of course, no requirement that the wrongfully discharged employee'ssearch meet with "success: it only requires an honest good faith effort." 24Whatconstitutes such a good faith effort is "impossible to define sharply" 25 as the answernecessarily depends upon the entire circumstances of each particular case.26 Inbroad terms, however, it is generally agreed that a good-faith effort is best manifested,not by a "mechanical application of thenumber or kindof applications for workwhich have been made but by the sincerity and reasonableness of an individualin his circumstances to relieve his unemployment." [Emphasis supplied.] 27 Itrequires conduct consistent with an inclination to work and to be self-supporting, theeconomic climate in which the individual operates, his skill and qualifications, orlack, his age, and his personal limitations and handicaps. It is in the context of theforegoing that it is determined in each case whether the discriminatee made a sincereand reasonable effort to mitigate the loss of earnings flowing from his discriminatorydischarge.The additional attendant circumstances, in appraising his diligence to obtain employ-ment, are Villasenor regularly, after his discharge, reporting daily to the offices ofhis union and registering with the Federal and State employment agencies in hisefforts to seek work.28Not content with seeking work through his union and regis-22Halliday v.U S., 315 U S 94, 99 ;Interstate Circuit v. U.S ,306 U S. 208, 225 ;Wallick and Schwalm Company, et al. V. NL.R.B.,198 F. 2d 477, 483 (C.A. 3) ;ConcordSupplies & Equipment Corp.,110 NLRB 1873, 1879.24N L R.B v Cashman Auto Company, supra25Cuidice v. Board of Review, 14 N.J. Super.335, 82 A. 2d 206, 207.29 SeeMooresvilleCotton Mills V. N.L.R B ,110 F. 2d 179, 181(C.A. 4) ; Uivlted Protec-tiveWorkers v. Ford MotorCo., 223 F 2d 49, 52 (CA. 7). For general discussion, seeWilliston on Contracts, §1359 (rev ed. '1937) ; 56 C.J.S.Master & Servants,§59(b).21Nelson v. Van Horn Constr.Co , 102 N.E. 2d 57, 59 (Ohio), and authorities there cited,ofMastro Plastics Corp.136 NLRB 1342, 1359.28 SeeHarvest Queen Mill & Elevator Company,90 NLRB 320, which held that regis-trationwith the United States Employment Service isconclusiveproof of a reasonablesearch.Accord:The Ohio Public Service Company,52 NLRB 725, enfd. 144 F. 2d 252(C.A. 6). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDtering at the State and Federal unemployment agencies, Villasenor attempted to findwork through his own efforts.Thus, he sought out friends to ask their help; he"walked the streets" to find work, and even though he was a skilled Spanish languagelinotypistwith 30 years' experience, he looked for employment from nonprintingsources and accepted such menial work as janitor and dishwasher at much lower pay.He continued to reportdailyat the union offices, where he was referred to thePacific Press, Fashion Printery, and Hearst Publishing Company by his union but dueto the language barrier was unqualified to perform Linotype work on an Englishlanguage newspaper.29Notwithstanding these determined efforts to find work, Villa-senor was unsuccessful in obtaining work on a Spanish language publication orprintery in the Los Angeles area.Confronted with these extenuating circumstances,he applied for work at a used-car lot, at a photographer's studio, tanning plant, res-taurant, metal factory, and worked as a bus boy, janitor, and dishwasher in additionto three temporary printing jobs of short duration.30In sum, the above chronological recital of Villasenor's efforts to find work demon-strates that he engaged in a continuous effort over a 2-year period of time to findwork in order to support himself and his family, and he also attempted to broadenhis employment opportunities by taking correspondence courses and attending schoolto learn English.31Whatever work he did locate, he took no matter how temporary,arduous, or unpleasant.He sought work through his Union, the appropriate Stateand Federal governmental agencies, and by his own efforts.And then too, as men-tioned above, there is testimony that due to his efforts in attempting to organize aunion at the Respondent's newspaper, he was thwarted, after his discharge, in seek-ing work because of his union activities by being blacklisted by Spanish languagepublications and printshops in the Los Angeles area.Under these circumstances,it is concluded and found by substantial evidence on the whole record that Villasenorengaged in a diligent and continuous effort to find gainful employment and thatRespondent has not established by credible evidence that Villasenor failed to makea reasonable search for work or incurred a willful loss of earnings.32Respondent also contends that even if Villasenor exercised due diligence, thereshould be deducted from his backpay award the Union's "relief assistance," 33 thetime he spent in school,34 and the "unjustified" quitting of his janitor's job at theForum Cafeteria.The Respondent has cited no relevant authority for these proposi-tions nor has research disclosed any precedent which supports these arguments.Respondent's contention that the amount of money he could have earned as a jani-tor at the Forum Cafeteria had he not quit this job apparently is based on the premisethat the claimant did not sufficiently mitigate his losses, which is contrary to thefinding made above that Villasenor engaged in a diligent and continuous overalleffort to do all that was required by the law., Moreover, the effect of Respondent'scontention,if it is understoodcorrectly,is that if a discriminatee seeks interimemployment and is successful, he thereby cuts himself off from any further backpayin the event that such employment terminates and, therefore, he is left withoutremedy because he had chosen to mitigate damages. It is inconceivable that the29The money paid Villasenor by his Union (which he was obligated to repay), wasconsiderable ($6,343.67), so that it was not only anxious to have this repaid soon butitwas also to the Union's advantage to see that he made diligent efforts to obtain workin order that it could cease paying him union assistance benefits as soon as possibleInimplementing this policy, the Union required Villasenor to report daily to its office andsign a register in order to check effectively on whether he was actively seeking work andalso to refer him to jobs.s°He earned in the aggregate $162 64 at these three printing jobsn Villasenor remained from Monday to Friday, inclusive, during his 2 years of un-employment in the Los Angeles area, except weekends, when he left to visit his wife andchildren in Mexico.sa See, e.g.,Brown andRoot,Inc.,etat.,132 NLRB 486;W. C. Nabors Company,d/b/aW. C. Nabors,134 NLRB 1078 ;Bonnar-l7awter, Inc,135 NLRB 1270,M. J.McCarthyMotorSales Co,147 NLRB 60533 After his discriminatory discharge, the Union agreed to pay Villasenor such financialassistance as would supplement any unemployment benefits to which he was entitled upto an amount of 60 percent of what he had been earning as a Linotype operator untilsuch time as his backpay case was determined, provided, however, that he would reim-burse the Union from whatever moneys were recovered from the Respondent SeeRespondent's Exhibit No. 6."It is uncontroverted that during the time he attended school a "few hours" a day thathe continued to look for work. LOCAL4, INT'L BROTHERHOOD OF TEAMSTERS, ETC265Board would place a discriminatee on the horns of such a dilemma andtherebydefeat the public purpose of remedying discriminatory discharges.Such an interpre-tation or limitation upon the Board's ability to grantbackpay wouldbe incongruousand would fall far short of effectuating the policiesof the Act.35Then,too, theBoard has held that the quitting of an interim job fora good personal reasondoesnot mitigate against the eligibility of a discriminateefor backpay.36For Villasenor,a skilled Linotype operator,to be tied down to a menial job at the Forum Cafeteriaat $1 an hour and thus greatly impinge on his efforts and the time available to himto find employment at his trade would appear to bea good personal reasonto quitin order to devote all of his time to obtaining a job as a Linotype operator.37Con-sequently,in leaving the Forum job, Villasenor did not incur a willful loss of earn-ings.It is not believed that a discriminatee is required to continue working at sucha job under the conditions here delineated in order to avoid a finding of willful lossof earnings.38Then,too, there has been no evidence offered to showthatVillasenorever refused a specific offer of new employment.It is not believed that wholly apart from the fact that Villasenor acted reasonablyand with due diligence in mitigating the financial impact of Respondent's unfair laborpractices,he was, under penalty of willful loss,obligated,as a matter of law, toassume the onerous duties that Respondent would have thrust upon him.Villasenoris not a culprit and it is he,not Respondent,whose rightsthe Board and the courtof appeals have found to be violated;and whileVillasenorhas an obligation toexercise due diligence in mitigating Respondent'sbackpay liability, theAct cannotbe administered so as to permit a lawbreaker,himself, to assure the benefits of hisunlawfulness,and this would be the effect were some of Respondent's contentionsin that respect to be accepted.The lawdoes not require this.Accordingly,it is concluded and foundthatRespondent's obligationto make wholeVillasenor in the manner prescribed in the Board's decisionwill be satisfied by pay-ment to him of the sum of $11,980.90.39The payment of interest on the net backpaywill not be recommended as it was not requiredby theBoard's originalOrder whichwas enforcedby the court.40It is recommended that the Boardadoptthe foregoing findings and conclusions.35Cf.N.L.R.B. v.Cashman Auto Company, at al.,223 F. 2d83 (C.A. 1), enfg. 109NLRB 720. See alsoEfco Manufacturing Inc.,111 NLRB 1032;Brotherhood of Painters,Decorators&Paperhangers,etc. (Lauren Burt, Inc.),etc.,114 NLRB 295;Southern SilkMills,Inc., supra;East Texas Steel CastingsCo., 116 NLRB 1336, 1347-1348,enfd. 255F. 2d 284(C.A. 5) (welder's acceptance of lower paying job as cabdriver).36 SeeEast Texas Steel Castings Company, Inc.,supra,at 1347-1348.87 SeeHarvest Queen Mill and Elevator Co., supra,with respect to a backpay claimantgiving updesirablenew employment which Villasenor's janitor'sjob at the ForumCafeteria was not.as Ozark Hardwood Company,119 NLRB 1130,enfd. 282 F.2d 1 (C.A. 8).89The specification alleges $12,0'40.90 ; this does not include the claimant'suncon-tradicted interim earnings of $60 while employed by the Del Moral Printery in the thirdquarter of 1961.It is understood,of course,that the obligation to make Villasenor wholeshall accrue until the date of a proper order of reinstatement.A.P.W. Products Co.,Inc.,137 NLRB 25.soMooney Aircraft,Inc.,148 NLRB 1057;Ellis and Watts Products,Inc.,143 NLRB1269,and cases cited therein;General Engineering,Inc., and Harvey Aluminum,147NLRB 936.Local 4, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand P.Ballantine &Sons.Case No. 22-CD-105.April 29, 1965DECISION AND DETERMINATION OF DISPUTEThisis a proceedingunder Section 10(k) of the National LaborRelationsAct, as amended, following charges filed by P. Ballantine& Sons, herein calledthe Employer,allegingthat Local 4, Interna-152 NLRB No. 28.